ICJ_090_OilPlatforms_IRN_USA_1998-05-26_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER OF 26 MAY 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PETROLIERES

(REPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 26 MAI 1998
Official citation:
Oil Platforms (Islamic Republic of Iran
v. United States of America), Order of 26 May 1998,
1 C.J. Reports 1998, p. 269

Mode officiel de citation:

Plates-formes pétrolières (République islamique d'Iran
c. Etats-Unis d'Amérique), ordonnance du 26 mai 1998,
CLS. Recueil 1998, p. 269

 

Sales number
ISSN 0074-4441 N° de vente: 706

ISBN 92-1-070770-2

 

 

 
1998
26 May
General List
No. 90

269

INTERNATIONAL COURT OF JUSTICE

YEAR 1998

26 May 1998

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER

The Vice-President of the International Court of Justice, Acting Presi-
dent,

Having regard to Article 48 of the Statute of the Court and to
Article 44, paragraphs 3 and 4, of the Rules of Court,

Having regard to the Order of 10 March 1998, by which the Court
directed Iran to submit a Reply and the United States to submit a Rejoin-
der relating to the claims of both Parties and fixed, respectively, 10 Sep-
tember 1998 and 23 November 1999 as time-limits for the filing of the
Reply and the Rejoinder;

Whereas, by a letter dated 29 April 1998, the Agent of Iran requested
the Court to extend to 10 December 1998 the time-limit for the filing of
the Reply and explained the reasons for that request; and whereas, on
receipt of that letter, the Registrar, referring to Article 44, paragraph 3,
of the Rules of Court, transmitted a copy thereof to the Agent of the
United States;

Whereas, by a letter dated 13 May 1998, the Agent of the United States
indicated that his Government did not object to the extension of time-
limit requested by Iran, provided that the time-limit fixed for the filing of
the Rejoinder was, likewise, extended by three months;

Extends to 10 December 1998 the time-limit for the filing of the Reply
of Iran;

4
270 OIL PLATFORMS (ORDER 26 V 98)

Extends to 23 May 2000 the time-limit for the filing of the Rejoinder of
the United States; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-sixth day of May, one thou-
sand nine hundred and ninety-eight, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Islamic Republic of Iran and the Government of the
United States of America, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
